Citation Nr: 0433860	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  03-07 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2.  Entitlement to service connection for tuberculosis.

3.  Entitlement to service connection for residuals of 
asbestos exposure.

4.  Entitlement to service connection for viral 
conjunctivitis.

5.  Entitlement to service connection for left Achilles 
tendonitis.

6.  Entitlement to service connection for hyperlipidemia.

7.  Entitlement to service connection for cellulitis.

8.  Entitlement to service connection for bilateral hearing 
loss.

9.    Entitlement to service connection for acne.

10.  Entitlement to service connection for glossopyrosis, 
mouth and tongue.

11.  Entitlement to service connection for a left shoulder 
disorder.

12.  Entitlement to service connection for a right knee 
disorder.

13.  Entitlement to service connection for a left knee 
disorder.

14.  Entitlement to an increased disability rating for 
service-connected costochondritis, currently evaluated as 10 
percent disabling.

15.  Entitlement to an increased disability rating for 
service-connected actinic keratoses, bilateral hands, 
currently evaluated as noncompensably disabling.

16.  Entitlement to an increased disability rating for 
service-connected hemorrhoids, currently evaluated as 
noncompensably disabling.

17.  Entitlement to an increased disability rating for a 
service-connected umbilical hernia, currently evaluated as 
noncompensably disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (the RO).  The veteran subsequently 
relocated, and his appeal is currently within the 
jurisdiction of the RO in Chicago, Illinois.

Procedural history

The veteran had active service from October 1981 to October 
1990 and from May 1991 to May 2002. 

In December 2001, the RO received the veteran's claim of 
entitlement to service connection.  In a July 2002 rating 
decision, the RO granted service connection for actinic 
keretoses of the bilateral hands, evaluated as 10 percent 
disabling, as well as for costochondritis, hemorrhoids, and 
an umbilical hernia, each evaluated as noncompensably 
disabling.  The RO also denied service connection for acne, 
glossopyrosis of the mouth and tongue, asbestos exposure, 
tuberculosis, a respiratory disorder, viral conjunctivitis, 
left Achilles tendonitis, right and left knee disorders, a 
left shoulder disorder, hearing loss, hyperlipidemia, and 
cellulitis.  The veteran disagreed with the July 2002 rating 
decision and initiated this appeal.  The appeal was perfected 
with the timely submission of the veteran's substantive 
appeal (VA Form 9) in February 2003.  

In connection with his appeal, in August 2004, the veteran 
presented personal testimony via videoconference, before the 
undersigned Veterans Law Judge, and accepted such hearing in 
lieu of an in-person hearing before a Member of the Board.  
See 38 C.F.R. § 20.700(e) (2004).  A transcript of the 
hearing is associated with the claims file.

For reasons discussed in the REMAND portion of this decision, 
the issues of entitlement to service connection for hearing 
loss, acne, glossopyrosis, right and left knee disorders, and 
a left shoulder disorder, as well the issues of entitlement 
to increased ratings for costochondritis, actinic keratoses, 
hemorrhoids, and an umbilical hernia, are REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The veteran does not have a currently diagnosed 
respiratory disorder, tuberculosis, residuals of asbestos 
exposure, viral conjunctivitis, and/or left Achilles 
tendonitis.  Competent medical evidence does not reveal that 
any of the claimed disorders is causally related to an injury 
or disease incurred in military service.

2.  On August 9, 2004, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of the issues of entitlement to 
service connection for hyperlipidemia and cellulitis was 
requested.


CONCLUSIONS OF LAW

1  A respiratory disorder, tuberculosis, and/or residuals of 
exposure to asbestos were not incurred as a result of the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

2.  Viral conjunctivitis was not incurred as a result of the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

3.  Achilles tendonitis was not incurred as a result of the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

4.  The criteria for withdrawal of the veteran's substantive 
appeal as to the issues of entitlement to service connection 
for hyperlipidemia and cellulitis have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a number of 
claimed disabilities, as well as increased disability ratings 
for his service-connected disabilities.

For the sake of simplicity, the issues on appeal will be 
addressed together in three groups.  The first group 
encompasses issues which are being denied based on a lack of 
competent medical evidence demonstrating that the claimed 
disability in fact currently exists.  The veteran has 
withdrawn his appeal as to the two issues in the second 
group.  Finally, the third group of issues is being remanded 
for additional development.   

1.  Entitlement to service connection for a respiratory 
disorder.

2.  Entitlement to service connection for tuberculosis.

3.  Entitlement to service connection for residuals of 
asbestos exposure.

4.  Entitlement to service connection for viral 
conjunctivitis.

5.  Entitlement to service connection for left Achilles 
tendonitis.

The veteran is seeking entitlement to service connection for 
the disorders listed immediately above.  

As an initial matter, the Board observes that it is somewhat 
unclear whether the issues involving the claimed respiratory 
disability, claimed tuberculosis and claimed residuals of 
exposure to asbestos overlap.  The veteran has not 
specifically identified a "respiratory disability" for 
which he seeks service connection.  Moreover, tuberculosis is 
in fact a respiratory disability.  See 38 C.F.R. § 4.97, 
Diagnostic Codes 6701 et seq. (2004).  Asbestos exposure 
itself, on the other hand, is not itself a disability but 
merely a potential cause of respiratory disability, such as 
asbestosis.  See 38 C.F.R. § 4.97, Diagnostic Code 6833.   
The veteran has never specifically identified the disability 
he believes is associated with asbestos exposure.  In any 
event, three separate issues were developed by the RO, and 
these three issues will be addressed by the Board below.

While these five issues have been adjudicated by the RO as 
separate issues, because they are being decided on 
essentially the same basis, i.e., lack of evidence of a 
current disability, the Board will address them in a common 
discussion. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the July 2002 rating decision, and by the January 
2003 statement of the case (SOC) of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claims, and of the particular deficiencies in the evidence 
with respect to his claims.  More significantly, a letter was 
sent to the veteran in August 2002, with a copy to his 
representative, which was specifically intended to address 
the requirements of the VCAA.  That letter explained in 
detail the elements that must be established in order to 
grant service connection.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the August 
2002 VCAA letter, the RO informed the veteran that the RO 
would get such things as "medical records, employment 
records, or records from other Federal agencies."  The 
veteran was also notified that VA would assist him in 
obtaining a VA examination and medical opinion.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The August 2002 letter informed the veteran that he must 
"Complete and return an inclosed VA Form 21-4142, 
Authorization and Consent to Release Information, for each 
health care provider so that we can obtain treatment 
information." 

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  Even though the August 2002 letter did 
not specifically request that the veteran provide "any 
evidence in [his] possession that pertains to the claim" (as 
stated in 38 C.F.R. § 3.159 (b)), the Board does not believe 
that the veteran's claims have been prejudiced by this 
omission.  The veteran was informed at the time of his 
hearing that he could submit additional evidence, and was 
afforded additional time to do so.  

The Board finds that August 2002 letter properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  The 
Board notes that, even though the letter requested a response 
within 30 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) [evidence 
must be received by the Secretary within one year from the 
date notice is sent].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  While that was not done 
in this case, the Board does not believe that the veteran has 
been prejudiced by such error in timing.  Following receipt 
of the letter, the veteran was afforded ample opportunity to 
respond and to submit or identify evidence pertinent to his 
claim, and the veteran's claims were readjudicated in the 
January 2003 SOC.  Accordingly, the Board finds that any 
timing deficiency in VA's notice to the veteran has since 
been rectified. 

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the RO obtained the veteran's service medical 
records for his second term of service.  While these records 
did not include records for the veteran's first term of 
service, the veteran later submitted those records with a 
waiver of initial RO consideration, and they have been 
considered by the Board.  At his hearing, the veteran 
identified private treatment records from Dr. P., which 
likewise had not been considered by the RO.  The veteran was 
afforded additional time to submit those records, and in 
August 2004, he did submit them along with a waiver of 
initial RO consideration.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
[The Board cannot consider additional evidence without first 
remanding the case to the AOJ for initial consideration or 
obtaining the appellant's waiver].  The veteran also stated 
that Dr. P. is the only doctor he has seen since he retired.  
There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained.  

As will be discussed in more detail in the REMAND portion of 
this decision, the veteran was afforded a VA examination; 
however, it was conducted prior to his separation from 
service.  In his October 2002 notice of disagreement, and in 
his February 2003 VA Form 9, the veteran specifically 
requested that all of his claimed disabilities be reexamined 
in the context of additional service medical records 
submitted by him after the July 2002 rating decision.  

While the Board has found it necessary to remand the 
veteran's increased rating claims for additional evaluation, 
the Board does not believe that such remand is necessary in 
the case of the service connection issues listed at the 
outset of the Board's Reasons and Bases discussion.  These 
issues are being denied because there is no current 
disability shown in the evidence of record.  None of the 
records submitted by the veteran provide evidence of a 
current disability with respect to these issues.  In the 
absence of evidence of a current disability, a medical nexus 
opinion would not aid the Board in its decision or benefit 
the veteran.  Under the circumstances presented in this case, 
a remand for such examination and opinion would serve no 
useful purpose because such examination is not "necessary."  
Cf. Charles v. Principi, 16 Vet. App. 370 (2002).  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 USCA § 5103A(a)(2) 
(West 2002).  As the Court has stated: "VA's . . . . 'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim."  Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992).

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated in his VA Form 9 that he 
wanted a hearing before a Member of the Board, and as 
discussed in the Introduction, he presented personal 
testimony via videoconference, before the undersigned 
Veterans Law Judge.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Where a veteran served continuously for 90 days or more 
during a period of war and active tuberculosis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The Board has reviewed the evidence of record, and for 
reasons which will now be discussed, the Board finds that the 
evidence does not show that the veteran currently has the 
disabilities claimed.

Service medical records clearly show that the veteran was 
treated in service for bronchitis.  He also registered a 
positive PPD skin test for tuberculosis.  [There is, however, 
no indication that the veteran was ever actually diagnosed 
with tuberculosis; a chest x-ray after the PPD test was 
pertinently negative.]  He was also seen for viral 
conjunctivitis and for left Achilles tendonitis.  Moreover, 
the veteran has claimed exposure to asbestos during service.  
Accordingly, it can be conceded for purposes of discussion 
that the second Hickson element is met with respect to these 
issues.  

With respect to the crucial matter of the existence of the 
claimed disabilities, a November 2001 examination report 
shows normal findings with respect to the lungs, the eyes and 
pupils, and the feet and lower extremities.  

In January 2002, in response to the veteran's service 
connection claim, the veteran was evaluated by VA to 
determine the nature and severity of the claimed disorders.  
No disabilities were diagnosed with respect to the claimed 
respiratory problem(s), viral conjunctivitis and Achilles 
tendonitis.    

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  

The veteran has identified or submitted no competent medical 
evidence of current disability in support of these claims.  
The only evidence in support of the veteran's claims comes 
from his own contentions.  However, it is now well 
established that although he is competent to report on his 
symptoms, as a lay person without medical training the 
veteran is not competent to relate his symptoms to a 
particular diagnosis or specific etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

The Board therefore believes that in the absence of currently 
identified disabilities with respect to a respiratory 
disability, tuberculosis, any disorder associated with 
residuals of asbestos exposure, conjunctivitis, and left 
Achilles tendonitis, service connection may not be granted.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The 
veteran's claim of entitlement to service connection for the 
claimed disorders is therefore denied.

6.  Entitlement to service connection for hyperlipidemia.

7.  Entitlement to service connection for cellulitis.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  

During the August 2004 hearing, and in a VA Form 21-4138 
which was signed by him in August 2004, the veteran withdrew 
his appeal as to the issues of entitlement to service 
connection for hyperlipidemia and cellulitis.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to these issues.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
these two issues, and they are dismissed.


ORDER

Service connection for a respiratory disability, tuberculosis 
and/or residuals of asbestos exposure is denied.

Service connection for viral conjunctivitis is denied.

Service connection for left Achilles tendonitis is denied.

The appeal of the issues of entitlement to service connection 
for hyperlipidemia and cellulitis is dismissed.


REMAND

8.  Entitlement to service connection for bilateral hearing 
loss.

9.  Entitlement to service connection for acne.

10.  Entitlement to service connection for glossopyrosis, 
mouth and tongue.

11.  Entitlement to service connection for a left shoulder 
disorder.

12.  Entitlement to service connection for a right knee 
disorder.

13.  Entitlement to service connection for a left knee 
disorder.

14.  Entitlement to an increased disability rating for 
costochondritis, currently evaluated as 10 percent disabling.

15.  Entitlement to an increased disability rating for 
actinic keratoses, bilateral hands, currently evaluated as 
noncompensably disabling.

16.  Entitlement to an increased disability rating for 
hemorrhoids, currently evaluated as noncompensably disabling.

17.  Entitlement to an increased disability rating for an 
umbilical hernia, currently evaluated as noncompensably 
disabling.

Reasons for remand

Issuance of SOC

The RO denied the veteran's claim of entitlement to service 
connection for bilateral hearing loss in an October 2002 
rating decision which was mailed to the veteran on October 7, 
2002.  The veteran submitted a notice of disagreement, signed 
by him on October 7, 2002 and received at the RO on October 
10, 2002.  That notice of disagreement specifically mentioned 
the hearing loss issue.  The record does not reflect that a 
SOC has been issued by the RO or that the veteran has 
indicated a desire to terminate his appeal.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances, where a notice of disagreement 
is filed, but a SOC has not been issued, the Board must 
remand the claim to VBA to direct that a SOC be issued.  



Service medical record -  entrance examination

With respect to the veteran's acne claim, the Board notes 
that the RO found that the veteran's acne existed prior to 
service, based on a notation of mild acne on the January 1991 
entrance examination.  However, at the time of the July 2002 
rating decision, the RO was apparently not aware of the 
veteran's prior period of service, from October 1981 to 
October 1990.  The veteran has since submitted copies of his 
service medical records from his first period of service, and 
they contain references to treatment for acne as early as 
March 1982.  

In addition, the Board notes that the while the November 2001 
separation examination did list the presence of mild acne, 
the January 2002 VA examination made no finding with respect 
a current diagnosis of acne.  

The Board believes that the veteran should be examiner to 
determine the presence of the claimed acne, and that the RO 
should revisit this claim based on the information gained 
form that examination as well as the fact that the veteran 
had an earlier period of service.

Nexus opinions - service connection claims

With respect to the issues of entitlement to service 
connection for glossopyrosis, 
right and left knee disorders, and a left shoulder disorder, 
the Board notes that the record contains evidence of in-
service treatment of glossopyrosis of the mouth and tongue, 
as well as an injury to the veteran's knees and left shoulder 
in service.  

There is also arguably evidence of current disabilities.  
Lesions of the mouth were identified during the January 2002 
examination.  The January 2002 VA examiner diagnosed bursitis 
and recurrent tendonitis of the left shoulder, and recurrent 
tendonitis of the knee, but found that these conditions were 
in remission.  In a January 2003 outpatient orthopedic 
consultation, it was found that the veteran "may have some 
chondromalacia of the patella," but that there was nothing 
"objectively significantly wrong with his knees."  

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established injury, or disease in service or with another 
service-connected disability, but (D) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2004); 
see also Charles v. Principi, 16 Vet. App. 370 (2002).

The Board finds that, while the evidence does not 
conclusively show that the veteran has current disabilities 
with respect to the claimed glossopyrosis and conditions of 
the knees and left shoulder, there is competent evidence that 
the veteran has lesions of the mouth and recurrent symptoms 
of disability with respect to the knees and left shoulder, 
all of which arguably were identified during service.  The 
record does not contain a nexus opinion with respect to these 
issues.  Consequently, the record does not contain sufficient 
medical evidence to make a decision on these claims.  See 
38 C.F.R. § 3.159(c)(4) (2004); Charles, 16 Vet. App. 370.

Current examination - increased rating claims

With respect to the issues for which service connection has 
been granted (costochondritis, actinic keratoses of bilateral 
hands, hemorrhoids, and umbilical hernia), the Board notes 
that the only VA examination of record was conducted in 
January 2002, prior to the veteran's separation from service 
in May 2002.  It does not appear that the veteran has been 
afforded a VA examination since he left service.  In his 
February 2003 VA Form 9, the veteran has requested that he be 
reexamined.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, 
where the record does not adequately reveal the current state 
of the claimant's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Accordingly, these issues are REMANDED to Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should issue a SOC pertaining to 
the issue of entitlement to service 
connection for bilateral hearing loss, 
and in connection therewith provide the 
veteran with appropriate notice of his 
appellate rights.

2.  The veteran should be afforded a VA 
physical examination to determine the 
existence, nature, and etiology of any 
current acne disorder and of any current 
disorder of the mouth, right knee, left 
knee or left shoulder.  In addition, the 
veteran's service-connected disabilities 
(i.e. costochondritis, actinic keratoses, 
hemorrhoids and an umbilical hernia) 
should be evaluated.  The examiner is 
asked to review the claims folder in 
conjunction with the examination.  If 
specialist consultations are deemed to be 
necessary by the examiner, arrangements 
for such should be made.  A report of the 
examination should be associated with the 
veteran's VA claims folder.  

3.  After undertaking any additional 
development it deems to be necessary, VBA 
should readjudicate the claims.  If any 
claim remains denied, VBA should issue a 
supplemental statement of the case.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


 
 
 
 

